DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
Page 6 of Applicant’s specification recites the following definition of “saturated hydrocarbon”: “In the present invention, "saturated hydrocarbon" means compounds including neither a double bond nor a triple bond, and particularly a compound having 10 or more and 56 or less carbon atoms (preferably 20 or more and 35 or less carbon atoms) among the compounds.”
The above quoted definition is taken to be and explicit definition of “saturated hydrocarbon”. Therefore, the term “saturated hydrocarbon” in the claims has been interpreted in accordance with the above quoted definition.
However, Applicant’s definition of “saturated hydrocarbon” raises several issues involving a lack of clarity. Therefore, the term “saturated hydrocarbon” as used in the claims has been rejected under 112(b). See 112(b) rejections below for details.

Page 10 of Applicant’s specification recites the following: “The "degree of vacuum" in the present invention is indicated in terms of absolute pressure. This value shows to what extent the pressure is close to an ideal vacuum state (absolute vacuum), assuming that an absolute vacuum is zero.” 
The above quoted definition is taken to be and explicit definition of “degree of vacuum”. Therefore, the term “degree of vacuum” in the claims has been interpreted as referring to an absolute pressure (i.e. a pressure measurement relative to total vacuum) in accordance with the above quoted definition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the content of a saturated hydrocarbon" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites “A method for reducing the content of a saturated hydrocarbon in refined oils and/or fats,” in the preamble. However, the claim fail to actively recite any step of actually reducing said saturated hydrocarbon.
	Presumably, the step of subjecting the raw materails oils and/or fats to short path distillation is the step which results in the saturated hydrocarbon content being reduced.
	Applicant should amend claim 1 to clarify as appropriate. If the short path distillation step is what results in the saturated hydrocarbon content being reduced, Applicant should amend claim 1 to explicitly indicate such. For example, Applicant could amend claim 1 to recite --the method comprising subjecting raw material oils and/or fats to a short path distillation treatment at a temperature of 50°C or higher and 270°C or lower to remove the saturated hydrocarbon from the oils and/or fats--.  Otherwise, Applicant should amend claim 1 to explicitly recite at least one step which leads to the claimed content reduction.
	Claim 1 recites “A method for reducing the content of a saturated hydrocarbon in refined oils and/or fats,” (emphasis added) in the preamble. The preamble language suggests that the method involves removing a saturated hydrocarbon from a refined oil, i.e. to reduce the saturated hydrocarbon content in said refined oil. However, claim 1 recites only one step of “subjecting raw material oils and/or fats to a short path distillation treatment at a temperature of 50°C or higher and 270°C or lower,” (emphasis added). As discussed above, it is presumed that the short path distillation step is what is used to reduce the saturated hydrocarbon content. Because the short path distillation step references distilling “raw material oils and/or fats”, said step suggests that the method involves removing saturated 
	Applicant’s specification (pages 5 and 6) suggests that the method involves purifying raw material oils and/or fats to produce refined oils and/or fats, wherein a content of a saturated hydrocarbon (i.e. at least one species of saturated hydrocarbon) within the refined oils and/or fats is lower than the content of said saturated hydrocarbon in the raw material. 
For the purposes of examination, Claim 1 has been interpreted as a method of reducing the content of a saturated hydrocarbon in raw material oils and/or fats to form refined oils and/or fats having a reduced content of said saturated hydrocarbon. 
	Applicant should amend claim 1 to clarify as appropriate.
	Claim 1 recites “a saturated hydrocarbon”. 
As discussed in the claim interpretation section above, Applicant has explicitly defined the term “saturated hydrocarbon” to mean “compounds including neither a double bond nor a triple bond, and particularly a compound having 10 or more and 56 or less carbon atoms (preferably 20 or more and 35 or less carbon atoms) among the compounds.” Therefore, the term “saturated hydrocarbon” in the claim has been interpreted in accordance with said definition.
However, said definition is lacking in clarity.
First, said definition recites “and particularly a compound having 10 or more and 56 or less carbon atoms (preferably 20 or more and 35 or less carbon atoms) among the compounds.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the definition of “saturated hydrocarbon” recites the broad recitation “a compound having 10 or more and 56 or less carbon atoms”, and the claim also recites “preferably 20 or more and 35 or less carbon atoms” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Second, the definition recites “compounds including neither a double bond nor a triple bond, and particularly a compound having 10 or more and 56 or less carbon atoms…” (emphasis added). The use of the term “and particularly” renders said definition indefinite, as it is unclear if the limitations following “and particularly” are optional or required. For the purposes of examination, the limitation following “and particularly”, i.e. the limitation requiring that the saturated hydrocarbon have 10 to 56 carbon atoms, has been interpreted as being required.
Third, the definition recites “compounds including neither a double bond nor a triple bond”. As written, the definition requires that the term “saturated hydrocarbon” does not refer to any compound including any double or triple bond of any sort. In other words, any compound which comprises any double bond or triple bond of any sort cannot be the “saturated hydrocarbon” as defined by Applicant’s specification. Notably, this means that the saturated hydrocarbon cannot be a fatty acid, a monoglyceride, or a diglyceride, as all such compounds contain at least one carbon-oxygen double bond.
	Applicant’s specification does not explicitly identify any specific examples of a “saturated hydrocarbon” in the context of the invention. However, Applicant’s specification does teach that the residual fraction after the short path distillation corresponds to the refined oils and/or fats (See Examples 1 and 2, Pages 18, 19, 23, and 24), indicating that the “saturated hydrocarbon” is contained in the distillate fraction. Applicant’s specification further teaches that “fatty acid, monoglyceride and/or diglyceride can be contained in the distillation fraction,” (Page 5), indicating that the “saturated hydrocarbon” is, or at least can be, a fatty acid, monoglyceride and/or diglyceride.
	In view of the above, it is presumed applicant intended for the definition of “saturated hydrocarbon” to recite --compounds including neither a carbon-carbon double bond nor a carbon-carbon triple bond--. Thus, for the purposes of examination, the term “saturated hydrocarbon” has been interpreted as referring to compounds including neither a carbon-carbon double bond nor a carbon-carbon triple bond. Examiner notes that this interpretation is consistent with the standard usage of the 
	Applicant should amend the claims to clarify the scope of the claimed “saturated hydrocarbon” as appropriate. No new matter should be added. Examiner suggests amending claim 1 such that “saturated hydrocarbon” is explicitly and clearly defined within the claim, as such an amendment is less likely to raise issues of new matter than an amendment to the definition within the specification. 
	Claims 2-10 are rejected due to their dependency on indefinite claim 1.
Claim 3 recites “an evaporation surface of the short path distillation apparatus”. The antecedent basis for this limitation is unclear. Specifically, it is unclear if “an evaporation surface” as recited in claim 3 is referring to the “evaporation surface of the short path distillation apparatus” recited in claim 2. 
Presumably, the evaporation surface recited in claim 3 is the same evaporation surface recited in claim 2. Applicant should amend claim 3 to clarify as appropriate.
Claim 4 recites “wherein a pressure in the short path distillation treatment is a degree of vacuum of 0.1000 Pa or less
Claim 5 recites the limitation "the feed rate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the short path distillation apparatus" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pressure condition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the degree of vacuum of 0.0001 Pa or more and 0.0200 Pa or less" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the content of a saturated hydrocarbon in the palm-based oils and/or fats after the short path distillation treatment" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Note: Examiner recognizes that claim 1 recites a “content of a saturated hydrocarbon in refined oils and/or fats” in lines 1-2 thereof. However, it is clear that "the content of a saturated hydrocarbon in the palm-based oils and/or fats after the short path distillation treatment" as recited in claim 10 does not 
1) Claim 10 recites “the content of a saturated hydrocarbon in the palm-based oils and/or fats after the short path distillation treatment,” (emphasis added). If said limitation were referring to the content of saturated hydrocarbon recited in claim 1, said recitation would be phrased as --the content of the saturated hydrocarbon--. Examiner notes that the limitation would still lack antecedent basis if amended to have the aforementioned phrasing, for reasons made apparent below.
2) Claim 10 recites “the content of a saturated hydrocarbon in the palm-based oils and/or fats after the short path distillation treatment,” (emphasis added). As specified in claim 9, “the palm-based oils and/or fats” are the “raw material oils and/or fats” recited in claim 1. On the other hand, “the content of a saturated hydrocarbon” recited in claim 1 is a content thereof in “a refined oil and/or fat”.
In view of the above, and for the purposes of examination, "the content of a saturated hydrocarbon in the palm-based oils and/or fats after the short path distillation treatment" as recited in claim 10 has been interpreted as referring to any content of any saturated hydrocarbon in the “in the palm-based oils and/or fats after the short path distillation treatment” and not necessarily to “the [reduced] content of a saturated hydrocarbon in refined oils and/or fats” as recited in claim 1”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japir et al. (“Separation of free fatty acids from high free fatty acid crude palm oil using short-path distillation”), hereafter referred to as Japir.
With regard to claim 1: Japir teaches a method of purifying a raw material oils (high free fatty acid crude palm oil [HHFFA-CPO]) to form refined oils, the method comprising subjecting the raw material 
With regard to claim 7: The method of Japir further includes additional steps of subjecting the raw material oils (HHFFA-CPO) to short path distillation treatment. Specifically, after the short path distillation treatment for removal of lauric acid is carried out, the raw material oils (HHFFA-CPO) are subjected to a second short path distillation at 193 °C to remove myristic acid, a third short path distillation at 212 °C to remove palmitic acid, and a fourth short path distillation at 227 °C to remove stearic acid (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”). Myristic acid, palmitic acid, and stearic acid, like Lauric acid, are all saturated fatty acids, and thus satisfy the limitation of “saturated hydrocarbon”. (See “claim interpretations” and 112(b) rejections above for details regarding the scope of the claimed “saturated hydrocarbon”).
In view of the above, it is clear that the short bath distillation of Japir is performed more than two times.
With regard to claim 8: The raw material oils in Japir are heated to a temperature of 60 °C prior to be subject to the short path distillation (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”). The first short path distillation is performed at a temperature of 173 °C, which is below 200 °C (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”). After the short path distillation(s), the raw material oils become refined oils (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”). Therefore, the raw material oils are not heated to a temperature over 200 °C.
With regard to claim 9: The raw material oils in Japir are palm based oils, i.e. high free fatty acid crude palm oil [HHFFA-CPO] (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”).
With regard to claims 10 and 11: Cerotic acid is a saturated fatty acid having 26 carbon atoms. Thus, cerotic acid satisfy the limitation of “saturated hydrocarbon”. (See “claim interpretations” and 112(b) rejections above for details regarding the scope of the claimed “saturated hydrocarbon”).
The refined palm oils after short path distillation (high free fatty acid crude palm oil after molecular distillation [HFFA-CPOAM]) do not comprise any cerotic acid (Tables 1, 2, and 4, Section titled “Results and Discussion: Short-Path Distillation”, Section titled “Results and Discussion: Fatty Acid Composition”). Therefore, in refined palm oils after the short path distillation (HFFA-CPOAM) the content of a saturated hydrocarbon (cerotic acid) is zero, which is less than 15 mg/kg.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japir in view of evidence from VTA GmbH (“Laboratory Plants for Thin Film and Short Path Distillation”).
With regard to claim 2: Japir teaches all of the limitations of claim 1 as described in the 102 rejections above. 
Japir is silent to, in the short path distillation treatment, a feed rate of the raw material oils and/or fats to a short path distillation apparatus being 30.0 kg/(h*m2) or less per unit area of an evaporation surface of the short path distillation apparatus.
However, to carry out the short path distillation, Japir uses a laboratory short-path distillation VKL 70, from VTA GmbH, Germany (“Materials and Method: Molecular Distillation”). Although it is not explicitly taught by Japir, is in understood that said VKL 70 is a type of thin film evaporator (See VTA GmbH: Pages 3 and 5 for evidence). A person having ordinary skill in the art would recognize that feed rate per unit area of evaporator surface is a result effective variable in the operation of thin film evaporators. If the feed rate per unit area is too high, a thin film evaporator will become flooded and will be unable to properly distribute all of the feed into a thin film as desired. On the other hand, if the feed rate per unit area is too low, the evaporation process will proceed at an inefficient rate. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Japir by optimizing the feed rate of raw material oils and/or fats, i.e. such that the in the short path distillation treatment, the feed rate of the raw material oils and/or fats to the short path distillation apparatus is 30.0 kg/(h*m2) or less per unit area of an evaporation surface of the short path distillation apparatus, in order to successfully and efficiently carry out the short path distillation treatment.
With regard to claim 3: Modified Japir is silent to the feed rate being 5.00 kg/(h*m2) or more and 25.0 kg/(h*m2) or less per unit area of the evaporation surface of the short path distillation apparatus.
However, to carry out the short path distillation, Japir uses a laboratory short-path distillation VKL 70, from VTA GmbH, Germany (“Materials and Method: Molecular Distillation”). Although it is not explicitly taught by Japir, is in understood that said VKL 70 is a type of thin film evaporator (See VTA GmbH: Pages 3 and 5 for evidence). A person having ordinary skill in the art would recognize that feed rate per unit area of evaporator surface is a result effective variable in the operation of thin film evaporators. If the feed rate per unit area is too high, a thin film evaporator will become flooded and will be unable to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Japir by optimizing the feed rate of raw material oils and/or fats, i.e. such that the feed rate being 5.00 kg/(h*m2) or more and 25.0 kg/(h*m2) or less per unit area of the evaporation surface of the short path distillation apparatus, in order to successfully and efficiently carry out the short path distillation treatment.
With regard to claim 4: Japir teaches all of the limitations of claim 1 as described in the 102 rejections above.
Japir teaches carrying out the short path distillation at a pressure of 10 Torr (1333.22 Pa) (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”).
Japir is silent to the absolute pressure in the short path distillation treatment being 0.1000 Pa or less.
However, to carry out the short path distillation, Japir uses a laboratory short-path distillation VKL 70, from VTA GmbH, Germany (“Materials and Method: Molecular Distillation”). Although it is not explicitly taught by Japir, is in understood that said VKL 70 is a short path evaporator that is capable of operating at pressures down to and lower than 0.001 mbar (0.1 Pa or less) (See VTA GmbH: Pages 3 and 5 for evidence). Furthermore, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation processes, and that distilling at a lower pressure can advantageously lower the temperature at which a distillation can be successfully carried out. Furthermore, it is understood that some of the chemicals present in the raw material oils of Japir would be vulnerable to thermal decomposition. For example, Japir teaches that free fatty acids (FFA) are vulnerable to thermal decomposition (“Introduction” First Paragraph). FFAs are present in the raw material oils of Japir (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”). Thus, a person having ordinary skill in the art would recognize that it would be desirable to decrease and optimize the pressure at which the short path distillation is carried out, so as to reduce the temperature at which the 
It would have been obvious to one of ordinary skill in the art before the effective fling date to modify Japir by reducing and optimizing the distillation pressure, i.e. such that the absolute pressure in the short path distillation treatment were 0.1000 Pa or less, so as to reduce the temperature at which the short path distillation could be achieved, in order to minimize the amount of thermal decomposition which occurs during the distillation.
With regard to claim 5: Japir teaches all of the limitations of claim 1 as described in the 102 rejections above.
Japir teaches that the first short path distillation treatment, i.e. the short path distillation for removing Lauric acid, is carried out at a temperature of 173 °C (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”). Thus, it is understood that the upper limit of the temperature in said first short path distillation treatment is lower than 200 °C.
Japir is silent to the feed rate of the raw material oils and fats to the short path distillation apparatus being 25.0 kg/(h*m2) or less per unit area of the evaporation surface of the short path distillation apparatus.
However, to carry out the short path distillation, Japir uses a laboratory short-path distillation VKL 70, from VTA GmbH, Germany (“Materials and Method: Molecular Distillation”). Although it is not explicitly taught by Japir, is in understood that said VKL 70 is a type of thin film evaporator (See VTA GmbH: Pages 3 and 5 for evidence). A person having ordinary skill in the art would recognize that feed rate per unit area of evaporator surface is a result effective variable in the operation of thin film evaporators. If the feed rate per unit area is too high, a thin film evaporator will become flooded and will be unable to properly distribute all of the feed into a thin film as desired. On the other hand, if the feed rate per unit area is too low, the evaporation process will proceed at an inefficient rate. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Japir by optimizing the feed rate of raw material oils and/or fats, i.e. the feed rate of the raw 2) or less per unit area of the evaporation surface of the short path distillation apparatus, in order to successfully and efficiently carry out the short path distillation treatment. 
With regard to claim 6: Japir teaches all of the limitations of claim 1 as described in the 102 rejections above.
Japir teaches that the first short path distillation treatment, i.e. the short path distillation for removing Lauric acid, is carried out at a temperature of 173 °C (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”). Thus, it is understood that the upper limit of the temperature in said first short path distillation treatment is lower than 200 °C.
Japir is silent to the absolute pressure in the short path distillation treatment being 0.0001 Pa or more and 0.0200 Pa or less.
However, to carry out the short path distillation, Japir uses a laboratory short-path distillation VKL 70, from VTA GmbH, Germany (“Materials and Method: Molecular Distillation”). Although it is not explicitly taught by Japir, is in understood that said VKL 70 is a short path evaporator that is capable of operating at pressures down to and lower than 0.001 mbar (0.1 Pa or less) (See VTA GmbH: Pages 3 and 5 for evidence). Furthermore, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation processes, and that distilling at a lower pressure can advantageously lower the temperature at which a distillation can be successfully carried out. Furthermore, it is understood that some of the chemicals present in the raw material oils of Japir would be vulnerable to thermal decomposition. For example, Japir teaches that free fatty acids (FFA) are vulnerable to thermal decomposition (“Introduction” First Paragraph). FFAs are present in the raw material oils of Japir (abstract, Tables 1 and 2, Section titled “Results and Discussion: Short-Path Distillation”). Thus, a person having ordinary skill in the art would recognize that it would be desirable to decrease and optimize the pressure at which the short path distillation is carried out, so as to reduce the temperature at which the short path distillation can be achieved, in order to minimize the amount of thermal decomposition which occurs during the distillation.
It would have been obvious to one of ordinary skill in the art before the effective fling date to modify Japir by reducing and optimizing the distillation pressure, i.e. such that the absolute pressure in 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1,925,559, US 4,554,107, and US 4,623,488 disclose prior art processes of forming refined oils and/or fats using short path distillation. Said prior art processes are similar in scope to many of Applicant’s broader claims.
Unnithan (US 5,932,261) teach a method of forming a refined palm oil using short path distillation similar to the method of Applicant’s claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772